Citation Nr: 1539124	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-08 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to December 29, 2009, for the assignment of a 40 percent rating for temporomandibular joint syndrome, residuals of dislocation of the mandible (TMJ disorder), and the award of service connection and the assignment of a 50 percent rating for malunion of the maxilla.

2.  Entitlement to an initial rating in excess of 50 percent for malunion of the maxilla.

3.  Entitlement to a rating in excess of 40 percent for TMJ disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) (Regional Office) in Roanoke, Virginia, which, in part, awarded service connection for malunion of the maxilla as secondary to the Veteran's service-connected TMJ disorder and assigned a 50 percent rating, effective December 29, 2009.  Such rating decision also increased the rating for service-connected TMJ disorder from 10 percent to 40 percent, effective December 29, 2009.  The Veteran appealed with respect to the propriety of the initial and increased ratings and the effective date assigned for such ratings. 

In August 2014, the Veteran and his spouse provided testimony at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's Virtual VA electronic file.

During the August 2014 hearing, the Veteran indicated that he was unable to work due to his service-connected disabilities.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised as part and parcel of the Veteran's claim for higher ratings for his TMJ and maxilla disabilities and, therefore, such issue has been included on the title page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, a TDIU claim is an element of an initial rating or increased rating).  

As noted, in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claims (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals a December 2013 VA examination and VA outpatient treatment records dated through March 2014, which were considered in the March 2014 supplemental statement of the case, and a copy of the August 2014 Board hearing transcript.  Further, the Veteran's VBMS file contains an August 2015 Appellant's Brief submitted by his representative.  The remainder of the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board observes that a final December 2012 rating decision denied service connection for headaches and a psychiatric disorder as secondary to his service-connected dental disorders.  During the August 2014 hearing, the Veteran again indicated that he has headaches and a psychiatric disorder due to his service-connected disabilities.  As such, the issues of whether new and material evidence has been received in order to reopen claims of entitlement to service connection for headache and psychiatric disorders, as secondary to service-connected TMJ and maxilla disorders, have been raised by the record during the August 2014 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The claims are REMANDED to the AOJ.  VA will notify the Veteran if any action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Relevant to all claims, the Board finds that a remand is necessary in order to obtain outstanding treatment records.  In regard to the Veteran's earlier effective date claim, the record reflects that the Veteran filed his formal claim for an increased rating for TMJ disorder in December 2009 and the rating decision which granted the increase to 40 percent, as well service connection and a 50 percent rating for malunion of the maxilla as secondary to such disability, assigned an effective date of December 29, 2009, the date VA received the Veteran's claim.  However, pursuant to 38 C.F.R. § 3.157, an effective date of an increase may be up to one year prior to the date of the claim, if it is factually ascertainable that the Veteran's disability increased in severity during the year prior to filing the claim.  

In this case, in a December 2009 statement, as well as during the August 2014 hearing, the Veteran and his spouse indicated that he has been treated for his conditions at the Virginia Commonwealth University Medical Center (MCVC).  Indeed, in an October 2009 VA outpatient treatment record that documents the Veteran's increased complaints regarding his TMJ condition, it was noted that there was bilateral opening and closing clicks, limited lateral range of motion, altered occlusion with right sided cross bite.  The VA examiner indicated that the Veteran was going to be referred to VCU with Dr. N. for evaluation.  In an undated letter from Dr. N, it was noted that the Veteran was scheduled for surgery in April 2010.  In the May 2010 rating decision, it was noted that records from VCU (MCVC) have not been received.  Moreover, there is no indication that the records are currently associated with the claims file.  Thus, the Veteran's treatment records from MCVC dated prior to the date of the claim are necessary.  Therefore, on remand, all the treatment records from MCVC, to include records dated from December 29, 2008, onward should be obtained and associated with the file.

Relevant to his initial and increased ratings of his maxilla and mandible disorders, the Veteran was most recently afforded a VA examination in December 2013.  Since such time, the Veteran and his spouse have indicated that his disorders have increased in severity.  Indeed, during the August 2014 hearing, the Veteran had difficulty testifying as he had trouble speaking and breathing; however, his spouse testified that the Veteran currently experiences constant pain and spasms in his jaw that wakes him up, and difficulty with communication.  Further, she indicated that she has to puree/blend all of his food, as he is unable to chew.  See Hearing Transcript, pages 7-9; 15-18.  Therefore, a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his service-connected maxilla and mandible disabilities.  See Snuffer v. Goober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Board observes that the Veteran is currently at the maximum rating for his TMJ disorder under Diagnostic Code 9905, however, the examiner will be requested to assess all manifestations of such disability so as to allow the AOJ to assess whether he may be assigned a higher or separate rating under a different code relevant to such disorder.

Further, the Board finds that referral for extraschedular is warranted.  The Board observes that VA regulations provide that, to accord justice in the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service is authorized to approve an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by regulation, an extraschedular rating may be considered when a case presents "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  Id.  

In the instant case, as noted at the Board hearing, the Veteran and his spouse testified to constant, severe pain, difficulty communicating, spasms in the jaw, as well as the need for constant pain medication in order to treat the disabilities.  They indicated that such affected his ability to work as well as his ability to perform daily activities.  Thus, it appears that the severe constant pain, spasms in the jaw, and difficulty with communication and breathing described by the Veteran and his spouse may result in functional loss that is not adequately addressed under the rating criteria for his mandible and maxilla disorders.  As such, the Board finds that this case should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration.

Furthermore, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his mandible and maxilla disorders.  

Relevant to TDIU, as indicated in the Introduction, the Veteran has indicated that he is unable to work due to his service connected disabilities.  The Board notes that the Veteran is currently service-connected for TMJ disorder rated 40 percent and malunion of the maxilla rated 50 percent for a 70 percent combined disability rating from December 29, 2009.  Accordingly, on remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and the AOJ should obtain all outstanding treatment records regarding his service-connected disabilities.  Furthermore, while the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that the Veteran should be afforded VA evaluation that provides a full description of the effects of the Veteran's service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU and provide VCAA notice explaining what is needed to support a claim for a TDIU due to his service-connected disabilities.

2.  The Veteran should be given an opportunity to identify any healthcare provider who has treated him for his service-connected disabilities; in particular all records from December 29, 2008, to the present from MCVC regarding TMJ and maxilla disorders should be obtained.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records from Richmond VA facility dated from April 2014 to the present and all records from MCVC.  All reasonable attempts should be made to obtain such records.  

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected TMJ and maxilla disorders.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the TMJ and maxilla disorders.

The examiner should also describe the functional impairment caused solely by the Veteran's service-connected disabilities and any medications taken for such disabilities.  In this regard, the Veteran is service-connected for TMJ disorder and malunion of the maxilla. The examiner should consider the Veteran's statements and testimony concerning the impact his disabilities have on his daily activities and employment.  In offering such opinion, the examiner should not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).

All opinions expressed by the examiner should be accompanied by a complete rationale.

4.  Thereafter, the AOJ should then submit the Veteran's claim for ratings in excess of 40 and 50 percent for his service-connected TMJ and maxilla disorders, respectively, to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration on the basis that the severe constant pain, muscle spasms in the jaw, difficulty communicating and breathing, and unable to eat solid food described by the Veteran and his wife may result in functional loss that is not adequately addressed under the rating criteria for TMJ and maxilla disorders.

5.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated. If the issues remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




